internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita 05-plr-140554-02 date date legend a city b dollar_figurec year d dear this letter is in reply to your letter requesting a ruling that the receipt of a certain tax indemnity payment pursuant to a litigation settlement with the taxpayer’s former employer is not includible in the taxpayer’s gross_income a was an employee of city b a retired from city b under full duty disability because this retirement pay was considered from duty disability it was not taxable for federal_income_tax purposes to a or a’s surviving_spouse under the terms of the retirement_plan a conversion from disability benefits to regular retirement benefits was to occur at some point in time this eventual conversion would affect the amount of the payments as well as the tax treatment ie making the benefits taxable after conversion the original conversion dates used by city b resulted in a law suit being filed against it by affected employees including a the law suit was subsequently settled city b redetermined the correct date for conversion as it applied to a finding it should have occurred at a later date as a we make no determination herein as to whether that assertion is correct as a matter of law however we assume such for the purposes of this ruling on the basis of the representation you have made plr-140554-02 consequence of using the later conversion date payments made prior to the late conversion date are properly excludable from a’s gross_income city b issued corrected information returns forms 1099r for tax years still open to those affected former employees including a this in turn allowed them to file amended returns and claim tax refunds for those open tax years because such payments are properly excludable from gross_income for those with earlier years closed by the statute_of_limitations for which a refund was thus unavailable the settlement called for a tax reimbursement a was also a recipient of this tax reimbursement in year d a received dollar_figurec as reimbursement for past federal income taxes paid on duty disability benefits that had been improperly classified as regular retirement your request specifically seeks a ruling as to the proper tax treatment of dollar_figurec sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived sec_1_61-14 of the income_tax regulations provides that the payment of a taxpayer’s income_tax constitutes gross_income to the taxpayer unless otherwise excluded see also 279_us_716 36_tc_438 despite the broad scope of sec_61 and the regulations thereunder for the reasons stated below the tax indemnity payment received by a should be excluded from income whether the proceeds received in a lawsuit or the settlement thereof constitute income under sec_61 depends on the nature of the claim and the actual basis for recovery revrul_81_277 1981_2_cb_14 if the recovery represents damages for lost profits it is taxed as ordinary_income similarly replacement of lost capital is treated as a nontaxable return_of_capital id pincite citing 33_tc_323 see also 72_tc_1014 payments by one causing a loss that do no more than restore a taxpayer to the position he or she was in before the loss was incurred are not includible in income because there is no economic gain id citing 40_bta_333 acq 1957_1_cb_4 withdrawing earlier nonacquiesence and revrul_57_47 1957_1_cb_23 in clark v commissioner supra the taxpayers husband and wife made an irrevocable election to file a joint federal_income_tax return rather than separate returns on the advice of their return preparer subsequently the service examined the return a died prior to the settlement of the lawsuit and all monies were paid first to a’s estate and then to his widow there was also the provision for additional nontaxable disability benefits regular retirement benefits and interest on all these amounts the treatment of these other components of the settlement is not in issue in this ruling plr-140554-02 and assessed a deficiency against the taxpayers the deficiency existed because the return preparer took a larger deduction from income for capital losses than was allowed by law if the taxpayers had filed separate returns employing the proper deduction for long-term_capital_losses their combined tax_liability would have been dollar_figure less than the amount they paid on their joint_return as recompense for his error the return preparer indemnified the taxpayers in that amount the service included the indemnification payment in taxpayers’ income as an amount attributable to the return preparer’s payment of the taxpayer’s income_tax_liability the board rejected the service’s argument that this payment was income and stated that p etitioner’s taxes were not paid for him by any person h e paid his own taxes the money was paid to petitioner not qua taxes but as compensation_for his loss b t a pincite the fact that the underlying obligation was for taxes is of no moment here id in revrul_57_47 1957_1_cb_23 a tax consultant made an error in preparing and filing a taxpayer’s individual_income_tax_return that error caused the taxpayer to pay more than her minimum proper income_tax_liability by the time the error was discovered the period of limitation for recovery_of overpayment_of_tax had expired the tax consultant as recompense for the error paid the taxpayer a sum of money that included a reimbursement of the additional tax revrul_57_47 citing clark concludes that the reimbursement of the additional tax paid earlier is not includible in the taxpayer’s income the tax indemnity payment that a received in this case is indistinguishable from the indemnity payments in clark and revrul_57_47 the reimbursing payor here city b was the same entity responsible for the error that lead to taxpayer overpaying his taxes when a overpaid his taxes in those earlier years he suffered a loss of capital this loss is what was recompensed by city b as in clark the fact that the underlying obligation was for income taxes is of no moment here as well as in clark a would be paying more than his minimum proper federal tax_liability for the tax years for which the tax reimbursement relates this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specifically stated above while assumed correct for purposes of this ruling we make no determination herein as to whether the purported disability benefits paid were taxable as a matter of law while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-140554-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely __________________________ roy a hirschhorn assistant branch chief branch office of assistant chief_counsel income_tax accounting cc
